On November 21, 1996, it was ordered that the defendant, Timothy J. Eden, shall be sentenced to the Department of Corrections, State of Montana, for a period of twenty (20) years, with five (5) years suspended, for the crime of Arson, a felony. The Department of Corrections may place the defendant, Timothy J. Eden, into a community based program, facility or a State correctional institution. If the defendant is released on probation or parole, the defendant shall be subject to conditions set forth by the Department of Corrections as well as terms and conditions as stated in the *7November 21,1996 judgment. The defendant shall receive credit for eighty-three (83) days time served by reason of prior incarceration.
DATED this 4th day of March, 1997.
On February 20,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal, Member, Hon. Richard G. Phillips
The Sentence Review Board wishes to thank Timothy Joseph Eden for representing himself in this matter.